DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 05 January 2022 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1, 15, 20
Claims cancelled: none
Claims added: none
Claims currently pending: 1-20
Response to Arguments
Applicant spends several paragraphs providing what appears to be an overview of the claimed subject matter with arguments pertaining to the claim language beginning near the bottom of page 7 of the remarks filed 05 January 2022.
Applicant argues that Bakshi does not read on the newly amended claim language that now includes "a dataset comprising location information from a location-intelligent database" because "This geographic information is stored in the user profile, not in a location-intelligent database as claimed". However, the claim language does not require that the "dataset comprising location information" is stored in a "location-intelligent database" as Applicant argues, but rather solely requires that the dataset is "from a location-intelligent database". Furthermore, as shown in paragraph 0014 of the specification, this appears to be a location disambiguation database. In addition, these arguments are moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to the claims.
Applicant presents arguments with respect to independent claims 15 and 20 that are similar to arguments made with respect to independent claim 1. These arguments have been addressed above and need not be repeated. Similarly, Applicant's remarks with respect to claims 4, 5, 10, 13, 14, and 19 are similar to the arguments raised with respect to claim 1.

A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 11, 12, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2012/0166520 A1) in view of Lee et al. (Pub. #: US 10,204,359 B1) in view of Bakshi et al. (Pub. #: US 2017/0214674 A1) in view of Priness et al. (Pub. #: US 2016/0321551 A1).
Claims 1 and 15:
Claims 1 and 15 are analogous with different representative embodiments; claim 15 is a method embodiment and claim 1 is a system embodiment. Lindsay teaches a computer system with computer-readable media in at least 0057-0059 for performing the steps:
receiving data from at least one electronic device in an exposed group; processing data from the at least one electronic device; 
(Lindsay: Claim 1, 0016-0018, 0029)
creating at least one control group using the data 
(Lindsay: 0035, Claim 1)

Lindsay does not appear to specify creating control group(s) based on a commonality for one or more features using machine learning operating on non-exposed profile information. Lindsay does not appear to specify, "wherein the machine learning algorithm is trained using a dataset comprising information associated with a preexisting profile database of individuals and their electronic device data and a dataset comprising location information". However, Bakshi teaches using similarities in user profile information to populate user groups in at least 0092 and 0093 to which a particular user's profile is compared in at least 0090 and 0091. Bakshi teaches that the profiles are obtained for a given user (i.e. they are preexisting) in at least Figure 6 and 0090 that is updated each time the user utilizes the system in 0039 and that the profile data includes device data in at least 0003, 0019 and includes location data in at least 0038, 0090 with the disclosure of "…the user profile can include the dimensions for the data (e.g., time period or geographic location for the data)" and that the location data can be split into a set of precise locations and a set of obfuscated locations in at least 0098.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the grouping of profiles based on similarity measures as taught by Backshi. Motivation to do so comes from both Lindsay and Bakshi pertaining to online 
Lindsay does not appear to specify a machine learning that uses a commonality threshold. However, Lee teaches that machine learning algorithms find close matches based upon a "similarity threshold" in at least Col. 11, Ll. 41-57. Lindsay does not appear to specify automatically monitoring electronic device data associated with the control group and the exposed group, comparing the data from the two groups, and generating at least one result based thereon. However, Lee teaches comparing the data from an exposed group to that of a control group to generate the effectiveness of an advertisement in at least Col. 9, Ll. 11-30.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Lee. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Lee: Col. 1, Ll. 13-20).
Neither Lindsay nor Bakshi appear to specify that the location dataset comprising location information is "from a location-intelligent database". However, Priness teaches a technique of using semantic information related to a venue at a location and semantic information related to a user to determine a user's visit to a location in at least 0037-0039 and 0043-0049.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user location data of Lindsay in view of Bakshi with technique of enhancing determination of a user's location using semantic information as taught by Priness. Motivation to combine the references comes from desire to more accurately determine a user's location in order to provide personalized computing experiences with more useful applications and services (Priness: 0002).
Claim 2 and 16:
Lindsay teaches existing user profiles in at least 0026. Which would be incorporated in the features of Lee and Bakshi as discussed above in claim 1.
Claim 3:

(Lindsay: 0035, Claim 1)
Claim 6:
wherein the data is associated with targeted content for one or more online campaigns, and the data comprises at least one of device data for the at least one electronic device and demographic data for one or more users associated with the at least one electronic device. 
(Lindsay: 0040, 0041, Claim 1)
Claim 7:
wherein the exposed group is exposed to the targeted content and the control group is not exposed to the targeted content.
(Lindsay: 0035, Claim 1)
Claim 8:
extracting a set of characteristics from the data; comparing the extracted set of characteristics to at least one of a characteristic classifier and a statistical model to determine the proper classification of one or more characteristics in the set of characteristics; and segmenting the classified one or more characteristics into one or more groups.
(Lindsay: 0035, 0049, Claim 1)
Claim 9:
wherein the one or more groups correspond to demographic characteristics of members of the exposed group.
(Lindsay: 0035, 0049, Claim 1)
Claim 11:

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Lee. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Lee: Col. 1, Ll. 13-20).
Claim 12:
Lindsay does not appear to specify generating the at least one result comprises displaying one or more relevant data points of the at least one profile from the at least one control group and the at least one profile from the exposed group. However, Lee teaches comparing the data from an exposed group to that of a control group to generate the effectiveness of an advertisement based on at least a purchase history in at least Col. 9, Ll. 11-30.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Lee. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Lee: Col. 1, Ll. 13-20).
Claim 17:
wherein processing data from the exposed group comprises using one or more algorithms to identify members of the panel that have not been exposed to the targeted content and share commonalities with one or members of the exposed group.
(Lindsay: 0026, 0035, Claim 1)
Claim 18:

(Lindsay: 0026, 0035, Claim 1)
Claim 20:
A non-transitory computer readable memory encoding computer executable instructions that, when executed by at least one processor, perform a method for performing real-time attribution modeling and measurement, the method comprising: 
(Lindsay: 0057-0059)
receiving data from an exposed group, wherein the exposed group has been exposed to targeted content; processing data from the exposed group, wherein the processing comprises attributing the data; 
(Lindsay: Claim 1, 0016-0018, 0029)

(Lindsay: 0035, Claim 1)

Lindsay does not appear to specify creating control group(s) based on a commonality for one or more features using machine learning operating on non-exposed profile information. Lindsay does not appear to specify, "wherein the machine learning algorithm is trained using a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the grouping of profiles based on similarity measures as taught by Backshi. Motivation to do so comes from both Lindsay and Bakshi pertaining to online advertisement systems based on determining effectiveness of advertisements and to provide a user with the most useful information (Bakshi: 0089).
Lindsay does not appear to specify a machine learning that uses a commonality threshold. However, Lee teaches that machine learning algorithms find close matches based upon a "similarity threshold" in at least Col. 11, Ll. 41-57. Lindsay does not appear to specify automatically monitoring electronic device data associated with the control group and the exposed group, comparing the data from the two groups, and generating at least one result based thereon. However, Lee teaches comparing the data from an exposed group to that of a control group to generate the effectiveness of an advertisement in at least Col. 9, Ll. 11-30.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Lee. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Lee: Col. 1, Ll. 13-20).
Neither Lindsay nor Bakshi appear to specify that the location dataset comprising location information is "from a location-intelligent database". However, Priness teaches a technique of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user location data of Lindsay in view of Bakshi with technique of enhancing determination of a user's location using semantic information as taught by Priness. Motivation to combine the references comes from desire to more accurately determine a user's location in order to provide personalized computing experiences with more useful applications and services (Priness: 0002).
Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2012/0166520 A1) in view of Lee et al. (Pub. #: US 10,204,359 B1) in view of Bakshi et al. (Pub. #: US 2017/0214674 A1) in view of Priness et al. (Pub. #: US 2016/0321551 A1) and further in view of Efrat (US 2015/0012355 A1).
Claims 4 and 5:
Lindsay does not appear to specify normalizing the feature vector characteristics of the users and comparing them to conduct matching. However, Efrat teaches normalizing user data in the form of vectors to values between 0 and 1 in at least 0023-0026. Efrat further teaches comparing users to "archetypes", that is, a prototypical grouping of users using at least a "heuristic genetic algorithm" which is "fuzzy" by nature in at least 0027-0031.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the normalizing of user characteristics data as taught by Efrat. Motivation to do so comes from the desire to send the most effective advertisement/content to a user based on "profiling and segmentation data" (Efrat: 0027).
Claim(s) 10, 13, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2012/0166520 A1) in view of Lee et al. (Pub. #: US 10,204,359 B1) in view of Bakshi et al. (Pub. #: US 2017/0214674 A1) in view of Priness et al. (Pub. #: US 2016/0321551 A1) in view of Klein et al. (US 2010/0114668 A1)
Claim 10:

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Klein. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Klein: 0014).
Claim 13:
Lindsay does not appear to specify generating the at least one result comprises displaying one or more relevant data points of the at least one profile from the at least one control group and the at least one profile from the exposed group. However, Klein calculating the effectiveness of various advertisements with respect to groups having common characteristics by assessing effectiveness using the relative occurrence of desirable events in at least 0045, 0052, 0053. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Klein. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Klein: 0014).
Claim 14:
Lindsay does not appear to specify determining the effectiveness of a targeted content campaign by evaluating whether a location associated with targeted content is visited more 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Klein. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Klein: 0014).
Claim 19:
Lindsay does not appear to specify determining the effectiveness of a targeted content campaign by evaluating whether a location associated with targeted content is visited more frequently by members of the exposed group than by members of the control group. However, Klein calculating the effectiveness of various advertisements with respect to groups having common characteristics by assessing effectiveness using the relative occurrence of desirable events in at least 0045, 0052, 0053 including click-through data in at least 0012, and "visits to websites" in at least 0040, (i.e. click-log data) and purchase histories in at least 0040. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Klein. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Klein: 0014).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688